IN THE COURT OF CRIMINAL APPEALS
OF TEXAS

NO. PD-0997-10

MICHAEL RUNNINGWOLF, Appellant
V.

THE STATE OF TEXAS

ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
FROM THE SEVENTH COURT OF APPEALS
FLOYD COUNTY

KELLER, P.J., ﬁled a dissenting opinion.

The offense of simulating legal process proscribes the act of recklessly causing the delivery
of “any document that simulates a summons, complaint, judgment, or other court process.”1 In
conducting a sufﬁciency of the evidence analysis in this case, the court of appeals did not apply any
overarching standard of what constitutes simulating legal process.2 Rather, the lower court simply

catalogued a number of similarities between the documents appellant produced and legitimate court

‘ TEX. PENAL CODE § 32.48.

2 See Runningwolfv. State, 317 S.W.3d 829, 836—38 (Tex. App—Amarillo 2010).

RUNNINGWOLF DISSENT— 2

documents.3

The Court now adds to the list of factors, saying that an appellate court may consider
“whether a similarly situated reasonable person receiving the document would believe it was legal
process.”4 But the court of appeals did not consider how a reasonable person would view the
document, and it is not apparent to me that a reasonable person would perceive this document as
legal process.5 I would adopt the reasonable person construct articulated by the Court and remand
this cause to the court of appeals to reconsider the sufﬁciency of the evidence under that standard.

Because the Court does not do so, I respectfully dissent.

Filed: March 7, 2012
Publish

3 Id The court of appeals explained that the document contained “a wealth of declarations
and maxims seemingly designed to undermine the validity of the custody arrangement through state
courts and to persuade the named Defendants to recognize the supremacy of the ecclesiastical court.”
Id. at 836. Among other things, the court of appeals pointed out that the document had a bold-faced
heading with the name of the court, an ofﬁcial seal, a pronouncement of authority, a list of persons
named as “demandants” and others named as defendants, a demand for compliance, a statement that
a default judgment had been granted, and eight counts against the defendants using such terms as
“contempt” and “conspiracy.” Id. As the Court’s opinion explains, the court of appeals developed
“a nonexhaustive list of relevant factors to determine whether a document simulates legal process.”
Court’s op. at 9.

4 Court’s op. at 9. Although the statutory language would seem broader than such a

reasonable person standard, this standard could function as a legitimate narrowing construction
needed to prevent the statute from being unconstitutionally vague as applied to certain cases. See
Long v. State, 931 S.W.2d 285, 295 (Tex. Crim. App. 1996) (narrowing construction can be used
to avoid a constitutional violation).

5 A copy of the document is attached to this opinion. The Court says that appellant intended
that the recipient submit to the authority of the document. But in delivering this document, it appears
that appellant intended to procure submission to the authority God, not the Law.

Secondly:
Whereas, all Estates originate in and are of Inheritance vested by the Testament of our Testator Jesus, the

Christ, because it has been written fromthe beginning, By Him all things consist; therefore, His Act
establishing the original Estate is the highest Law, for all other inferior estates are derivative horn and
dependent upon His original Act, for it has been written ﬁom the beginning, In the beginning God created
the Heaven and the earth; and His Cause for bringing His Estate into being always governs all within and
every part derived from His Estate which He created, and any act done against His Cause is not Lawﬁil, for
His Law by which His Estate is created governs all within and is derived from it, for it has been written
from the beginning, He is Perfection, and in Him is no corruption, evil, error, or sin; and,

Whereas, in His original Act, there is no Precept, Provision, or Warrant for a person dead to Him, to have
any Inheritance or part in the Estate which is formed by, in, or from His original Act, for it has been written
from the beginning, Blessed are they that do His commandments, that they may have right to the Tree of
Life, and may enter through the gates into the city. For without, are dogs, and sorcerers, and whoremongers,
murderers, and idolaters, and whosoever loveth and maketh a lie; and,

Whereas, it has been written from the beginning, The earth is the Lord's and the fullness thereof, the world
and all that dwell therein it; wherefore no executor can convey that which he or she does not possess,
because there is no provision or Warrant in the Testament of our Testator the Christ of which we are several

joint-Heirs and appointed co-Executors, for it has been written from the beginning, Our God is a jealous
God and He will not give His glory to strangers; and,

Whereas, those persons created or established by a purported law made with man's hands, and which of its
own record is created by acts contrary to the Law of the Estate established by the original Act of our
Testator; and partakes of the same, are dead to Him, for it has been written from the beginning, the dead
know nothing, and there is no longer any reward to them; for their memory is forgotten; and

Whereas, actions by nobody are odious in Law; and,

Whereas, the Law revealed in the Christ is witnessed both by and in His Creation and His Word, and is the
general Law in His lawful assembly and state; only that Law can be invoked and moved, legal ﬁctions and
other lies having no standing in His court, for it has been written ﬁom the beginning, Many Wait on the
favor of rulers; but justice comes to a man from the Lord; and,

Therefore, those creations made with man's hands and privately administered as law, are alien to the Christ,
His Lawful assembly, Kingdom and state;

Now therefore, your actions or lack thereof, and their purpose, are rightly Judged by our Master to be dead
to Him and His ecclesia, and to be of no force because of His condemnation of them:

Thirdly: -

Whereas, your actions or lack thereof, contain scandalous and libelous matter all to the harm of His Lawful
assembly in general, and to our Sister, Teasia Camille Glenn, a minor child in particular, who is one of us
in the Christ, for it has been written from the beginning, Whether one member suffer, all the members suffer
with them; or one member be honored, all the members rejoice with them,

4

Now therefore:

The Law of our Lord and Savior Jesus, the Christ righteously Judges, and has rightously Judged your
actions or lack thereof to have nothing in Him, His Lawﬁil assembly, and our Sister, Teasia Camille
Glenn; and to be without Him, without Law, and without Truth; and,

There appears to be no factors which would warrant adjustment of the Abatement, due to a conﬂict of Law,
for it has been written from the beginning, God divided the light from the darkness and the light shineth in
darkness; and the darkness comprehended it not: Therefore, Repeat, for the Kingdom of God is at hand,

 

 

l
l
l
l
l
i
i
i

 

 

3
E
x
i
l
l
i
i
l
l
l

10

and thereafter lay and prove in His Lawful ecclesiastic court that you bear the Seal and Testimony of the
Most High in the Christ;

Chapter Three
Ordering Clause:
"Every direction of a court or judge, made or entered in writing, and not included in a judgment, is
denominated an order."

His Lawﬁil Ecclesiastic Court, in the Name and by the Authority of our Lord and Savior, Jesus, the Christ,
so orders the said Defendants to abate their willful and odious actions of non-compliance; and, claims that
it is a hoax; as well as claims of personal preference, thereby, placing the Defendants above the laws of
the land and the Law of God; your l) Contempt of a Court Order; 2) Contempt of Ecclesiastic Courts;
3) Contempt of United States federal law; 4) Contempt of the United States Constitution; 5)
Contempt of Texas State law; 6) Contempt of the Texas State Constitution; 7) Conspiracy by
Contempt to Defraud, Ignore, and Diminish Ecclesiastic Courts (and their jurisdiction) contrary to
federal law and mandate; 8) Failure to Abide by a direct Court Order (through your ignorance of the
law); and, your purported. record expurgated, within ten days of the ordering of this Non-statutory
Abatement, or show Cause in the Law in and of our Lord and Savior Jesus, the Christ why this Abatement
should not lie - belief, reason, necessity, presumption speculation, opinion, morals, morality, moralism,
philosophy, sophism, or sciolism having no standing in His Law. Any and all written response must include
a detailed factual statement and supporting documentation, having standing in His Law. If more than ten
days is needed to respond, it may be granted on written request to this Lawful ecclesiastic court on the Rule
Day.

Because it has been written from the beginning that, All are without excuse, failure to obey this Lawful
order of and from His Lawful ecclesiastic court or failure to respond in the time prescribed, herein, will
result in Default and Default Judgment.

All remittance of this instant Cause should be sent to:

Emisarius EcclesiaSticus do
610 West Grover Street
Floydada, Texas 79235

For the next eight weeks concerning this instant Lawful Cause, to edify in particular all Christians and fellow bondservants
sojourning in and with our Lord and Savior Jesus, the Christ, and for public viewing in general, a Public Notice of this Non-Statutory
Abatement and Default Rule Day is posted for Public Record at the Floyd County Courthouse, in Floydada, Texas; and in several
other places for all the world to Witness, Record, and have Knowledge.

 r it”,

“The earth is the Lords and the ﬁillness thereof, the world and they that dwell therein." Psalms 24:1

Kingdom of Heaven Ecclesiastic Court

Causae ecclesiae publicis causés' aequiparantur.
(The cause of the church is a public cause.)

By the Authority and Power delegated to me solely by the Grace of God, in and through our Lord
and Savior Jesus, the Christ, in accordance with His Commandments, Precepts, Judgments, Statutes,
Ordanances, and Testament in and of His Holy Writ, solely by and under the Leading of His Warrant in
Law and by His Will, do I, an ordained Minister of His Gospel, Doctor of Divinity, and Bishop in and of
His Body issue this Non-Statutory Abatement in His Court.

Comes Now, His Lawful emissary, grateful to Almighty God for our Liberty in the Christ, to
humbly Extend Greetings and Salutations to you from our Lord, Savior, and Testator Jesus, the Christ, and
myself by Visitation, to exercise His Ministerial Powers in this Matter, in His Name, by His Authority,
under Direction of His Warrant, Mandate and Will contained in His Holy Writ, revealed from the beginning
both in His Testament Written of Him in Holy Scripture and in Him everlasting.

Locus sigilia ecclesiae:

g) ﬂam‘t ,Oﬂicialis/oﬁiciatingjudge/Ecclesiastic Court

Emisa'rius Ecclesiasticus

Sealed under Authority of the Christ, by His Direction of my own hand on this Glorious day of His Eternal
Reign.

 

Doris Ledbetter, bondservant of Jesus, the Christ Part One

Paternal great-great grandmother of Teasia Camille Glenn, Non-Statutory Abatement
a minor child ' 3 Date: March 22nd, 2008
Floydada, Texas '

Yolanda Martin, bondservant of Jesus, the Christ
Paternal grand-aunt of Teasia Camille Glenn, :1 minor
child a :

Floydada, Texas

Venita L. Glenn, bondservant of Jesus, the Christ
Paternal grandmother of Teasia Camille Glenn, a minor
child

. Floydada, Texas

Demandants

 

Against

Floyd County Sheriff Department
Floyd County, Texas

Floydada Police Department
Floydada, Texas

Attorney Lex Herrington
Floydada, Texas

 

V w . ..  v: , ,. ., a— . ‘   .i, .

Child Protective Services of Texas (C.P.S.)
Plainview, Texas

Helen Coleman
602 South Main Street
F loydada, Texas 79235

Monica Wickware
Lubbock, Texas }
Defendants

Non-Statutory Abatement
By Don's Ledbetter (the Paternal Great-great grandmother), Yolanda Martin (the Paternal Grand-
aunt), and Venita L. Glenn (the True and Lawful Paternal Grandmother, representing Teasia Camille
Glenn, a minor child), as Good and Lawful Christian Women, and bondservants of Jesus, the Christ,
Demanding the compliance of a Court Order issued by the Kingdom of Heaven Ecclesiastic Court on the
sixteenth day of the tenth month in the two—thousandth and seventh year of Our Sovereign Lord and Savior

Jesus, the Christ. And,

Whereas, a Default and Default Judgment was Lawfully granted and issued in the matter on the twenty-
sixth day of the tenth month in the two-thousandth and seventh year of Our Sovereign Lord and Savior
Jesus, the Christ, Defendants have, 1) not complied; and, 2) have, by their contempt of the ecclesiastic
court, through their ignorance of the law, made claims that it is a hoax; and, 3) that through personal
preference, claim they do not have to abide by it; thereby, placing themselves above the laws of the land
and the Law of God; and have done so in front of several witnesses.

Demandants

In the matter of eight counts: 1) Contempt of a Court Order; 2) Contempt of Ecclesiastic
Courts; 3) Contempt of United States federal law; 4) Contempt of the United States Constitution; 5)
Contempt of Texas State law; 6) Contempt of the Texas State Constitution; 7) Conspiracy by
Contempt to Defraud, Ignore, and Diminish Ecclesiastic Courts (and their jurisdiction) contrary to

federal law and mandate; 8) Failure to Abide by a direct Court Order.

  
  

Locus sigilii ecclesiae.‘ , a bondservant of Jesus, the Christ ,5

, a bondservant of Jesus, the Christ

 

‘

_ll_ CA , a bondservant of Jesus, the Christ

NPeit‘Known and Remembered by All to Whom These Presents Come,
and May Concern: '

Declaration of Authority and Jurisdiction:

iﬂote: The usage of federal and state statues, laws, and codes is only meant to educate you on your own
purported laws concerning this matter so that you may comply with the Orders and Decrees of this court.
Other than that, they haVe no substance in this Non-Statutory Abatement which is issued solely under

Ministerial Power and Authority.)

By authority of the 1876 Constitution of the State of Texas Preamble, "Humny invoking the
blessing of Almighty God..." By using an Ecclesiastic Clause as an Enacting Clause in law, those who

   
 

ﬁamed, wrote, and voted on the 1876 Constitution of the State of Texas and its Preamble placed ecclesiastic
courts above all civil, criminal, or military courts; and,

All state constitutions start with an enacting statement or clause that identiﬁes the authority for their
existence; whether by Supreme Ruler, by petty kings, or by the sovereign people themselves, the weight of
authority has deemed an enacting clause to be mandatory as a form to evidence power and authority; and,

Article I of the Texas Bill of Rights, Section 6, Section 9, and Section 14, "...a court of competent
jurisdiction..."; and, ;

United States Constitution, Article IV, Sec. 2: "The Citizens of each State shall be entitled to all
Privileges and Immunities of Citizens in the several States"; and,

Title 18>Part l> Chapter 13> Sec.241. (Conspiracy against rights): " If two or more persons conspire
to injure, oppress, threaten, or intimidate any person in any State, Territory, Commonwealth, possession, or
District in the free exercise or enjoyment of any right or privilege secured to  by the Constitution or
laws of the United States, or because of his having so exercised the Same; or

If two or more persons go in disguise on the highway, or on the premises of another, with intent to prevent
or hinder his free exercise or enjoyment of any right or privilege so secured —

' They shall be ﬁned under this title or imprisoned not more than ten years, or both; and if death results from
the acts committed in violation of this section or if such acts include kidnapping or an attempt to kidnap,
aggravated sexual abuse or an attempt to commit sexual abuse, or an attempt to kill, they shall be ﬁned
under this title or imprisoned for any term of years or for life, or both, or may be sentenced to death"; and,

Title 18>Part 1>Chapter 13> Sec. 242. (Depravation of rights under the color of law): "Whomever,
under the color of any law, statute, ordanance, regulation, or custom, willfully subjects any person in any
State, Territory, Commonwealth, possession, or District to the depravation of any rights, privileges, or
immunities seemed or protected by the Constitution or laws of the United States, or to different
punishments, pains, or penalties, on account of such person being an alien, or by reason of his color, or
race, than are prescribed for the punishment of citizens, shall be ﬁned under this title or imprisoned not
more than one year, or both; and if bodily injury results from such acts committed in violation of this
section or if such acts include the use, attempted use, or threatened use of a dangerous weapon, explosives,
or ﬁre, shall be ﬁned under this title or imprisoned not more than ten years, or both; and if death results
from the acts committed in violation of this section or if such acts include kidnapping or an attempt to
kidnap, aggravated sexual abuse, or an attempt to commit aggravated sexual abuse, or an attempt to kill,
shall be ﬁned under this title, or imprisoned for any term of years or for life, or both, or may be sentenced

to death"; and,

Mark: First English E. L. Church v. Dysinger/IZO CA. 139, 6P.2nd 522: "Civil courts may not
substitute their opinions for the determinations of the authorized tribunals of the church..."; See also:
Maxwell v. Brougher/99 C.A. 2nd. 824, 222 P.2nd 910; and,

Mark: Short v. Stotts/SS Indiana 29 (1873, "The whole system of English ecclesiastical courts, as
separate from the civil, is foreign to our (i.e., United States) institutions, and has no place in our (i.e.,
United States) jurisprudence." There is no distinction between the lay and ecclesiastical jurisdiction;
ecclesiastical courts are considered as much a spiritual as a temporal tribunal"; and,

Maxim of law: Ignorantiajuris non excusat. Ignorance of the law is no excuse.

Mark: Short v. Stotts/58 Indiana 29 (1877), "There is here, therefore, no conﬂict of jurisdiction between
the courts of the one class and the other." (i.e., civil and ecclesiastic courts). Ecclesiastic courts have never

been brought under civil authority in the United States; and,

Mark: Wheelock v. First Presbyterian Church/119 C. 477, R841: "The rule may be stated that in the
decision of the ecclesiastic body empowered to determine these matters is conclusive, not only on the
church, but also on the civil courts..." See also: Permanent Committee of Missions v. Paciﬁc Synod of
Presbyterian Church/157 C. 105, 106 R395 (Decision of church general assembly); and, Maxwell,
supra. (Decision of Congregation of the Baptist Church); and,

Mark: Grant v. Chambers/ 34 Texas 573 (1871): " The several tribunals (i.e., which included
ecclesiastic tribunals) of the rebel states were recognized and never abrogated by the reconstruction acts

and by the military authorities of the United States"; and,

Mark: Leitensdorfer v. Webb/ante. : "These tribunals are a judicial system consisting of a superior or

' appellate court and circut courts whose jurisdiction is speciﬁcally deﬁned, with both civil and criminal
jurisdiction." and, Handlin v. Wickliffe/ 12 Wall. 173: "As to this class of courts (i.e., provost tribunals,
military tribunals, and ecclesiastical tribunals/ecclesiastic courts), it is to be said in general — that they are as
legally authorized as any other courts of the land; and that their orders, decrees and records are entitled to
the same full faith and credit as those of any other lawfully constituted tnbunals." See also: Lanfear v.
Mestier/IS La. Ann.497; Taylor v. Graham/id. 656; Scott v. Billgerry/40 Miss. 119; Murrell v.
Jones/id. 565; and also: 9 Wall. 129; United States v. Reiter and Louis/13 Am. Law. Reg. 534;
Hefferman v. Porter/6 Coldw. ('I‘enn.) 391; and, GD. 6, Department of the Gulf (Texas) (1864); and,

Maxim of Law: Summa Ratio est quae pro Religionefacit, (i.e., If ever the laws of God and men are at
variance, the former are to be obeyed in derogation of the latter.); and,

Mark: According to church law, a Bishop (i.e., a judicial vicar or oﬁicialis) possesses the authority and
power, by Ministerial Right to oﬁiciate and preside as an ecclesiastic judge in the court (i.e., Court of
Divine Justice) of ecclesiastical and Biblical Law, He must be ordained, and hold a doctorate, or at least

a license in cannon law; and,

The jurisdiction of ecclesiastic courts is ecclesiastical causes (Causae Ecclesiae); and they do not render
"opinions", but rather render declarations from scripture, i.e., God‘s Covenant or Writ. Hence, ecclesiastic
courts are Separate and Higher in authority being both spiritual and temporal in jurisdiction because they
are sovereign under God, a sovereignty that is non-negotiable; and,

Ecclesiastic Courts are a Lawful system of courts, held by the authority of the Crown, who is the Supreme
Govenor of the church, the Sovereign Lord, King Jesus, the Christ. The ecclesiastical courts have
jurisdiction over all matters spiritual and temporal, "The earth is the Lord's and the fullness thereof, the
world and they that dwell therein." (Psalms 24:1) Therefore, His courts do not need foreign or outside
governmental permission to exist or operate; therefore,

His Holy Writ, i.e., Scripture, prohibits any power from setting aside God's Law. There is no condition
under which God's Law is suspended, whether war, economic strife, or social chaos. His Holy Writ and
Mandate, i.e., Scripture, does not recognize martial law, martial rule, or emergency powers; and,

Mark: The church, i.e., ecclesia (e‘dah), only, being fully commissioned by the Sovereign King of Heaven
and Earth, has the true authority of carrying on the Lord's Venue. No other institution upon this earth has

Lawful right; and,

His Kingdom, created and established by God, has one Law for all (i.e., God's Law), for every tribe, nation,
and language that exists in the world; therefore,

By Authority of all Power in Heaven and earth being given from the beginning unto our Lord and Savior
Jesus, the Christ, Who died and rose again that He might be Lord of both the dead and living; and all things
having been delivered of God our Father to Him; all Power over all ﬂesh having been given unto Him; all

Judgment having been committed unto Him by God our Father, for it has been written from the beginning,
The Kingdom is the Lord's, and He is the Govenor among the nations; and, all government is upon His
shoulders and of the increase of His Government there is no end; and it has also been written from the
beginning, His Kingdom is an everlasting Kingdom, and all powers shall serve and obey Him, and,

By and through His sanctiﬁcation, having sent His ecclesia into the world to bear Witness of Him to the
world, and delegating to all who sojourn in Him power to tread on serpents and scorpions, and over all
power of the enemy, our Lord and Savior Jesus, the Christ, by and through His Lawful Emissary proclaims:

This ecclesiastical court of Divine Justice (i.e., Kingdom of Heaven Ecclesiastic Court) is called to place: 1)
The Floyd County Sheriff Department (Floyd County, Texas); 2) The Floydada Police Department

(F loydada, Texas); 3) Attorney Lex Herrington (F loydada, Texas); 4) Child Protective Services of Texas
(Plainview, Texas); 5) Helen Coleman (Floydada, Texas); and, 6) Monica Wickware (Lubbock, Texas)
on trial before God's Holy Court, judged by His Holy Law, In this case, we are calling 1) The Floyd
County Sheriff Department (Floyd County, Texas); 2) The Floydada Police Department (Floydada,
Texas); 3) Attorney Lex Herrington (F loydada, Texas); 4) Child Protective Services of Texas
(Plainview, Texas); 5) Helen Coleman (F loydada, Texas); and, 6) Monica Wicitware (Lubbock, Texas) to
God‘s Bar of Justice in the matter of eight counts: 1) Contempt of a Court Order; 2) Contempt of
Ecclesiastic Courts; 3) Contempt of United States federal law; 4) Contempt of the United States
Constitution; 5) Contempt of Texas State law; 6) Contempt of the Texas State Constitution; 7)
Conspiracy by Contempt to Defraud, Ignore, and Diminish Ecclesiastic Courts (and their jurisdiction)
contrary to federal law and mandate; 8) Failure to Abide by a direct Court Order.

lntroduction:
This Non—Statutory Abatement is issued by and under the Ministerial Power and Authority vested solely in
and appertaining to the Ministerial Oﬁice of Christ, established from everlasting and forever in Truth and
Substance by the Grace of God through the Christ, Who is the Foundation of Law, customs, and usages
common among all those sojourning Good and Lawful Christian Peoples (i.e., lex non scripta, lex et
consuetude regni, and jus publicum), being co-heirs and appointed co-Executors of His Testament
governing His Estates brought into being by His original Act sworn to by Him in His Testament in and from
the beginning, and in Lawful execution of His Judgments declared therein by Him against: 1) The Floyd
County Sheriff Department (Floyd County, Texas); 2) The Floydada Police Department (Floydada,
Texas); 3) Attorney Lex Herrington (F loydada, Texas); 4) Child Protective Services of Texas
(Plainview, Texas); 5) Helen Coleman (F loydada, Texas); and 6) Monica Wickware (Lubbock, Texas),
having proclaimed by their acts that they are enemies of, and alien to our Lord and Savior Jesus, the Christ
for whom we minister and serve. Said Defendants are attempting to plunder His Body and Estate by: 1)
Contempt of a Court Order; 2) Contempt of Ecclesiastic Courts; 3) Contempt of United States
federal law; 4) Contempt of the United States Constitution; 5) Contempt of Texas State law; 6)
Contempt of the Texas State Constitution; 7) Conspiracy by Contempt to Defraud, Ignore, and
Diminish Ecclesiastic Courts (and their jurisdiction) contrary to federal law and mandate; 8) Failure to
Abide by a direct Court Order, using unproven strange and alien purported process not recognized by,
but outside, the Law of our Master.

The aforesaid unproven and alien purported process is outlawed in His Kingdom because it disturbs His
Peaee that he bestowed upon His Lawful Estate, and it conﬂicts with His Law He put into our inward parts;
for it has been written from the beginning,....aﬁer those days, saith the Lord, I will surely put My Laws into
their minds, and write them on their hearts; and I will be to them a God, and they shall be to Me a people;

and,

Conflicts with the law of the land are not acceptable, for it has been written from the beginning, In the
beginning God created the heavens and the earth; and the Christ is before all things, and by Him all things

consist:

Wherefore, it has been written from the beginning, The Kingdom of God cometh not with observation;

Therefore, the Law He put on our inward parts, known by all to be the lax non scrzpta, is the jus publicum
and the lexet consuetude regni in His Lawful Estate, Dominions, and Holy Writ governing His Body (i.e.,
Good and Lawful Christian People; i.e., ecclesia), for it has been written from the beginning, That which
may be known of God is manifested in them, for God hath shewed it unto them, so that they are without

excuse; and,

It has been written from the beginning, For where two or three are gathered together in My Name, there am
I in the midst of them, and I Am the Way, the Truth, and the Life; no man cometh unto the Father, but by

Me.

Non-Statutory Abatement
Discourse:
Chapter One:

Contempt of a Court Order; Contempt of Ecclesiastic Courts; Contempt of United States federal law;
Contempt of the United States Constitution; Contempt of Texas State law; Contempt of the Texas State
Constitution; Conspiracy by Contempt to Defraud, Ignore, and Diminish Ecclesiastic Courts (and their

jurisdiction) contrary to federal law and mandate; Failure to Abide by a direct Court Order;
Validity and Jurisdiction of Ecclesiastic Courts
and expurgation of record; and Averments

Your non-compliance; and, contempt of the ecclesiastic court, through your ignorance of the law; and
claims that it is a hoax; and, claims of personal preference, that you do not have to abide by it; thereby,
placing yourselves above the laws of the land and the Law of God; your 1) Contempt of a Court Order;
2) Contempt of Ecclesiastic Courts; 3) Contempt of United States federal law; 4) Contempt of the
United States Constitution; 5) Contempt of Texas State law; 6) Contempt of the Texas State
Constitution; 7) Conspiracy by Contempt to Defraud, Ignore, and Diminish Ecclesiastic Courts (and
their jurisdiction) contrary to federal law and mandate; 8) Failure to Abide by a direct Court Order; is
invalid for Cause, and is herewith renounced and the purported record is to be expurgated because it is
irregular and unauthorized, based upon the following, to wit:

Whereas, an ofﬁce ought to be injurious to no one. Oﬂicum nemini deget esse damnosum. Therefore your
actions of outlawry through color of law, and purported record contain the following Marks of Deceit:

First:

Mark: A Default and Default Judgment was Lawfully granted and issued in the matter of Teasia Camille
Glenn, a minor child, on the twenty-sixth day of the tenth month in the two—thousandth and seventh year
of Our Sovereign Lord and Savior Jesus, the Christ; Defendants have, 1) not complied; and, 2) have, by
their contempt of the ecclesiastic court, through their ignorance of the law, made claims that it is a hoax;
and, 3) that through personal preference, claim they do not have to abide by it; thereby, placing
themselves above the laws of the land and the Law of God; and have done so in front of several witnesses;
See: Wheelock v. First Presbyterian Church/119 C. 477, P.841: "The rule may be stated that in the
decision of the ecclesiastic body empowered to determine these matters is conclusive, not only on the
church, but also on the civil courts..." See also: Permanent Committee of Missions v. Paciﬁc Synod of
Presbyterian Church/157 C. 105, 106 P395 (Decision of church general assembly); Maxwell,,supra.
(Decision of Congregation of the Baptist Church); and, Grant v. Chambers/ 34 Texas 573 (1871):
"The several tribunals (i.e., which included ecclesiastic tribunals) of the rebel states were recognized and
never abrogated by the reconstruction acts and by the military authorities of the United States"; and,

Second:
Mark: Your actions, or rather the lack thereof and your contempt of the Law governing the Venue in which

Teasia Camille Glenn, a minor child was found, and Which she occupied solely by the Grace of God in the
Christ; of which you showed no Oath, Vow, Promise, or Law attaching her to, or bringing her within, your
alien and unproven purported venue from which you originate; See: Leitensdorfer v. Webb/ante. : "Thesc

tribunals are ajudicial system consisting of a superior or appellate court and circut courts whose jurisdiction
is speciﬁcally deﬁned, with both civil and criminal jurisdiction." (i.e., provost tribunals, military tribunals,
and ecclesiastical tribunals), See also: 9 Wall. 129; United States v. Reiter and Louis/13 Am. Law. Reg.
534; Hefferman v. Porter/6 Coldw. (T enn.) 391; and, GO. 6, Department of the Gulf (Texas) (1864);

and,

Third: <
Mark: Short v. Stotts/58 Indiana 29 (1877), "The whole system of English ecclesiastical courts, as
separate from the civil, is foreign to our (i.e., United States) institutions, and has no place in our (i.e.,
United States) jurisprudence.” There is no distinction between the lay and ecclesiastical jurisdiction;
ecclesiastical courts are considered as much a spiritual as a temporal tribunal. The law is well settled as

above stated; and,

F ourth:
Mark: Short v. Stotts/58 Indiana 29 (1877), "There is here, therefore, no conﬂict of jurisdiction between

the courts of the one class and the other." (i.e., civil and ecclesiastic courts); and,

Maxim of law: Ignoranziajurz's non excusat. Ignorance of the law is no excuse,

Fiﬁh:

Mark: Your actions are a corruption of Law having no thing in and is a distinct and separate from, and
strange and alien to, the Law we minister in the Name and by the authority of Our Lord and Savior Jesus,
the Christ, and are a corruption of law even according to your own purported laws; See: Handlin
v.Wickliffe/12 Wall. 173: "As to this class of courts (i.e., provost tribunals, military tribunals, and
ecclesiastical tribunals), it is to be said in general — that they are as legally authorized as any other courts of
the land; and that their orders, decrees and records are entitled to the same full faith and credit as those of
any other lawfully constituted tribunals." See also: Leitensdorfer v. Webb/ante; Lanfear v. Mestier/18
La. Ann.497; Taylor v. Graham/id. 656; Scott v. Billgerry/40 Miss. 119; and, Murrell v. Jones/id. 565;

and,

Sixth:

Mark: Your purported agencies and their ﬁduciaries are created legal ﬁctions and established by an entity
dead in Law because it has, and they have, no breath of Life breathed into it by the Spirit of God and
therefore have no lineage to the Tree of Life and are persona non standi in judicio, for all those who trust

in such spiritually dead entities are like those dead things; and,

Seventh:
Mark: Your actions, or lack thereof, show contempt of this ecclesiastical court, your own federal law,

United States Constitutional Rights, Texas State law, and Texas Constitutional Rights, and lack
jurisdictional facts, if in Truth and deed the spiritually dead can obtain jurisdiction, attaching to Teasia
Camille Glenn, a minor child, who abides, lives, moves, and has her being in the Christ, and not in the
darkness of your unproven purported venue, your aforesaid unproven purported venue being dead in the
Law and sans recognition in the Law and Testament of our Lord and Savior Jesus, the Christ; and,

Eighth:

Mark: Your actions, or lack thereof, are contempt of both the Laws of God and the law of the land, and
fail to affirmatively show, upon its face, any Lawful Warrant or Lawful Cause - all belief, reason,
conjecture, supposition, presumption, speculation, opinion, probability, hearsay, or other vain imaginations
of men not with standing in Law - for your trespass against His Dominions and the disturbance of His Peace
inherited through Him by Teasia Camille Glenn, a minor child, and her true and Lawful paternal family,
according to His Testament, for it is written from the beginning, "...as many as receive Him, to them gave
He power to become sons (i.e., and daughters) of God, even to them that believe on His Name," which we

have been delegated that aforesaid; but,

Ninth:

Your actions, or lack thereof, fail to afﬁrmatively show upon its face, your Authority or Warrant in Law to
willfully Conspire by Contempt to Defraud, Ignore, or Diminish Ecclesiastic Courts (and their
jurisdiction) contrary to federal law and mandate; or your failure to Abide by a direct Court Order; or to
disparage the High and Sacred Ofﬁce of the Christ which we have been Commanded and Warranted from
the beginning by Him in His Holy Writ to hold, occupy and minister for His sake; and,

Tenth:

Mark: Your actions, or lack thereof, do not evidence any Warrant or Authority in Law, have no evidence
standing in the Law we execute and minister pursuant to His Writ, Command, under Lawful Warrant of the
same; and,

Eleventh:

Mark: Your actions, or lack thereof, are not sealed with Authority evidencing lineage through His Body
(i.e., ecclesia/church) traceable to the Tree of Life, and are, therefore, a Trespass against His Dominions
and a breach of the Peace of our Lord and Savior Jesus, the Christ, in a vain attempt to circumvent His
righteous Judgment upon the world and its darkness; and,

Twelveth:
Mark: Ministerial Power appertaining to the High and Sacred Ofﬁce of the Christ to minister in His Name
and by His Authority, for His Glory and majesty, can only be exercised by His Lawful ernissaries.

Chapter Two:

Firstly:

Whereas, the Law in and of Him and His Lawful assembly (i.e., ecclesia) and ecclesiastical courts, are one
and the same, for it has been written from the beginning, The glory which Thou gavest Me I have given
them; that they may be one, even as We are one: I in them, and Thou in Me, that they may be made

complete in one; and,

Whereas, by the Law in and of Him governing His Estate, said defendants, as enemies alien to Him and His
Lawful ecclesia cannot Lawfully invade His Dominions, or willfully conspire by contempt to Defraud,
Ignore, or ,Diminish His ecclesiastic courts and their jurisdiction, or fail to Abide by a direct Court
Order; in order to disparage the High and Sacred Ofﬁce of the Christ, of which they have designed for the
aggrandizement and lusts of themselves and their father, Lucifer, as alien enemies of the Christ; and,

Whereas, said alien enemies, as agents of their father, Lucifer the Fallen, through their actions, or lack
thereof, are acting contrary to the mandate given to all men, for it has been written from the beginning,
Thou shalt not pervert the sentence of the poor in his judgment; and to subvert a man in his cause, the Lord
approveth not; and an unjust witness kindles falsehoods and brings on quarrels; and,

Whereas, His Peace and Inheritance is the Law in His Lawful assembly, for it has been written from the
beginning, For unto us a Child is born, unto us a Son is given: and the government shall be upon His
shoulder; and His name shall be called Wonderful, Counselor, The Mighty God, The Everlasting Father,
The Prince of Peace. Of the increase of His Government and Peace there shall be no end, upon the throne of
David, and upon His Kingdom, to order it, and to establish it with judgment and withjustice from
henceforth even forever. The zeal of the Lord of hosts will perform this; '

Now, therefore, your actions, or lack thereof, are an attempt to usurp His Authority, and are a disturbance
of His Peace, and are a Trespass upon Him and His Lawful assembly, people, ecclesiastic courts, and
Teasia Camille Glenn, a minor child;